Case 2:21-cv-02427-TLP-cgc Document 17 Filed 09/07/21 Page 1 of 6                        PageID 126




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE

  NEAL HYNEMAN, on behalf of himself
  and all others similarly situated,

                                   Plaintiff,           Case No. 2:21-cv-02427-TLP-cgc

             v.

  AUTOZONERS, LLC,


                                   Defendant.


                        FIRST AMENDED CLASS ACTION COMPLAINT


       The allegations herein are based on personal knowledge as to Plaintiff’s own conduct

and are made on information and belief as to all other matters based on an investigation by

counsel.

                                    NATURE OF THE ACTION

       1.         This is a class action on behalf of all of Defendant’s employees in the State of

New York that engage in manual work in the course of their employment at various AutoZone

locations.

       2.         New York Law requires companies to pay their manual workers on a weekly

basis unless they receive an express authorization to pay on a semi-monthly basis from the New

York State Department of Labor Commissioner. See New York Labor Law (“NYLL”), Article

6, §191.

       3.         On information and belief, Defendant has received no such authorization from the

New York State Department of Labor Commissioner.

       4.         The New York Court Of Appeals has explained that this law is “intended for the



                                                   1
Case 2:21-cv-02427-TLP-cgc Document 17 Filed 09/07/21 Page 2 of 6                       PageID 127




protection of those who are dependent upon their wages for sustenance.” People v. Ventri, 309

N.Y. 401, 405 (1955) (citing former Labor Law § 196).

        5.      Defendant has violated and continues to violate this law by paying its manual

workers every other week rather than on a weekly basis.

        6.      Plaintiff therefore demands liquidated damages, interest, and attorneys’ fees on

behalf of himself and a putative class comprised of all manual workers employed by Defendant

in New York State over the last six years.

                                  JURISDICTION AND VENUE

        7.      This Court has personal jurisdiction over Defendant because Defendant is

headquartered in this District.

        8.      This Court has subject matter jurisdiction over this proposed class action pursuant

to 28 U.S.C. § 1332(d), which, under the provisions of the Class Action Fairness Act (“CAFA”),

explicitly provides for the original jurisdiction of the federal courts in any class action in which

at least 100 members are in the proposed plaintiff class, any member of the plaintiff class is a

citizen of a State different from any defendant, and the matter in controversy exceeds the sum of

$5,000,000.00, exclusive of interest and costs. Plaintiff alleges that the total claims of individual

members of the proposed Class (as defined herein) are well in excess of $5,000,000.00 in the

aggregate, exclusive of interest and costs.

        9.      Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because Defendant

resides in this District.

                                              PARTIES

        10.     Defendant AutoZoners, LLC is a Nevada Corporation with a principal place of

business at 123 South Front St., Memphis, TN. Defendant employs thousands of manual




                                                  2
Case 2:21-cv-02427-TLP-cgc Document 17 Filed 09/07/21 Page 3 of 6                       PageID 128




workers in the State of New York.

       11.     Plaintiff Neal Hyneman was employed by Defendant as a commercial driver from

September 2015 to May 2021 at an AutoZone location in Evans Mills, New York.

Approximately 80% of Plaintiff’s job responsibilities at AutoZone included manual labor,

including tasks such as shelving stock, pulling and delivering parts for orders, and cleaning and

organizing the store. Plaintiff was paid every other week, rather than weekly, during the entirety

of his employment with Defendant.

                              CLASS ACTION ALLEGATIONS

       12.     Pursuant to Fed. R. Civ. P. 23, Plaintiff seeks to represent a class defined as all

persons who worked as manual workers in their employment for Defendant in the State of New

York from six years preceding this Complaint to the date of class notice in this action (the

“Class”).

       13.     Members of the Class are so numerous that their individual joinder herein is

impracticable. On information and belief, members of the Class number in the thousands. The

precise number of Class members and their identities are unknown to Plaintiff at this time but

may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through the employment records of Defendant.

       14.     Common questions of law and fact exist as to all Class members and predominate

over questions affecting only individual Class members. Common legal and factual questions

include, but are not limited to: whether was required to pay class members on a weekly basis,

whether class members were paid on a weekly basis, and whether Defendant violated NYLL §

191.

       15.     The claims of the named Plaintiff are typical of the claims of the Class in that the




                                                 3
Case 2:21-cv-02427-TLP-cgc Document 17 Filed 09/07/21 Page 4 of 6                       PageID 129




named Plaintiff worked as a manual worker for Defendant during the class period but was not

provided with compensation for his work on a weekly basis.

       16.     Plaintiff is an adequate representative of the Class because his interests do not

conflict with the interests of the Class members he seeks to represent, he has retained competent

counsel experienced in prosecuting class actions, and he intends to prosecute this action

vigorously. The interests of Class members will be fairly and adequately protected by Plaintiff

and his counsel.

       17.     The class mechanism is superior to other available means for the fair and efficient

adjudication of the claims of the Class and Subclass members. Each individual Class member

may lack the resources to undergo the burden and expense of individual prosecution of the

complex and extensive litigation necessary to establish Defendant’s liability. Individualized

litigation increases the delay and expense to all parties and multiplies the burden on the judicial

system presented by the complex legal and factual issues of this case. Individualized litigation

also presents a potential for inconsistent or contradictory judgments. In contrast, the class action

device presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court on the issue of

Defendant’s liability. Class treatment of the liability issues will ensure that all claims and

claimants are before this Court for consistent adjudication of the liability issues.

                                     CLAIMS FOR RELIEF

                                       COUNT I
                     New York Labor Law – Failure to Pay Timely Wages

       18.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       19.     The timely payment of wages provisions NYLL § 191 and its supporting



                                                  4
Case 2:21-cv-02427-TLP-cgc Document 17 Filed 09/07/21 Page 5 of 6                      PageID 130




regulations apply to Defendant and protect Plaintiff and the Class.

       20.      Defendant failed to pay Plaintiff and the Class on a timely basis as required by

NYLL § 191(1)(a).

       21.      Due to Defendant’s violations of the NYLL, Plaintiff and the Class are

entitled to recover from Defendant the amount of their untimely paid wages as liquidated

damages, reasonable attorneys’ fees and costs, and pre-judgment and post-judgment interest as

provided for by NYLL § 198.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

 seeks judgment against Defendant, as follows:

       a.       For an order certifying the Class under Rule 23 of the Federal Rules of Civil
                Procedure and naming Plaintiff as a representative of the Class and Plaintiff’s
                attorneys as Class Counsel to represent the Class members;

       b.       For an order declaring Defendant’s conduct violates the law referenced herein;

       c.       For an order finding in favor of Plaintiff and the Class on the count asserted
                herein;

       d.       For liquidated damages in amounts to be determined by the Court and/or jury;

       e.       For prejudgment interest on all amounts awarded; and

       f.       For an order awarding Plaintiff and the Class their reasonable attorneys’ fees,
                expenses, and costs of suit.

                                  DEMAND FOR JURY TRIAL

         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of

 any and all issues in this action so triable of right.

Dated: September 7, 2021                        Respectfully submitted,

                                                BURSOR & FISHER, P.A.
                                                By:       /s/ Yitzchak Kopel


                                                    5
Case 2:21-cv-02427-TLP-cgc Document 17 Filed 09/07/21 Page 6 of 6   PageID 131




                                                Yitzchak Kopel

                                   Yitzchak Kopel
                                   Alec M. Leslie
                                   888 7th Avenue
                                   New York, NY 10019
                                   Telephone: (646) 837-7150
                                   Facsimile: (212) 989-9163
                                   Email: ykopel@bursor.com
                                           aleslie@bursor.com

                                   Attorneys for Plaintiff




                                      6
